United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3480
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Eric Martin Holub

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: May 12, 2014
                                Filed: July 16, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Eric Martin Holub appeals the sentence he received after he pleaded guilty to
failing to pay to the IRS taxes he withheld on behalf of employees in violation of 26
U.S.C. § 7202. The district court1 imposed a within-Guidelines sentence of 30
months' imprisonment. On appeal, Holub claims the sentence is substantively
unreasonable. We affirm.

                                          I.

       In 2003, Holub started his own business, Professional Protective Services
(PPS). Holub served as the company's President and Treasurer, and as such, he was
responsible for managing the payroll for PPS's employees. This included withholding
taxes from employee paychecks, filing tax documents, and making payments to the
Internal Revenue Service (IRS). From 2008 to 2011, Holub failed to make necessary
tax payments to the IRS, despite the fact that he had withheld this money from PPS
employees. In total, Holub failed to pay $438,426.17 in taxes to the IRS.

       During Holub's sentencing hearing, the government recommend a within-
Guidelines sentence, which was 24–30 months. Holub requested a downward
variance. The district court sentenced Holub to 30 months' imprisonment. Holub
appeals, arguing that the sentence imposed was substantively unreasonable because
the district court failed to properly weigh the factors under 18 U.S.C. § 3553(a).

                                         II.

       On appeal, our review of the substantive reasonableness of a sentence "is
narrow and deferential. . . . [I]t will be the unusual case when we reverse a district
court sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable." United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (internal quotation marks omitted). We review the substantive


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
reasonableness of a sentence for abuse of discretion. Gall v. United States, 552 U.S.
38, 51 (2007). The district court abuses its discretion when it "(1) fails to consider
a relevant factor that should have received significant weight; (2) gives significant
weight to an improper or irrelevant factor; or (3) considers only the appropriate
factors but in weighing those factors commits a clear error of judgment." Feemster,
572 F.3d at 461 (internal quotation marks omitted).

       After careful review, we conclude that the district court properly weighed the
appropriate sentencing factors under § 3553(a). The district court discussed the
nature and circumstances of the offense, such as the fact that Holub was paying
himself "quite a good salary" during the time that he failed to make tax payments to
the IRS. The district court also pointed out that Holub spent significant money on
personal expenses, such as football tickets and gambling. The district court also
expressed concern with the history and characteristics of the defendant, including the
fact that Holub had a previous conviction for fraud. As a mitigating factor, the
district court also mentioned that Holub was married and had six children, including
four adopted children. After weighing the § 3553(a) factors, the district court
concluded that there were "more aggravating factors than there are mitigating factors"
and declined to vary downward. We are satisfied that the district court appropriately
weighed the sentencing factors and did not abuse its discretion by imposing a within-
Guidelines sentence. See United States v. Richart, 662 F.3d 1037, 1049 (8th Cir.
2011); see also United States v. Paulino-Duarte, 670 F.3d 842, 844 (8th Cir. 2012)
("A sentence within the advisory guidelines range is presumptively reasonable on
appeal.").

                                         III.

     The district court properly weighed Holub's § 3553(a) factors and sentenced
him within a range prescribed by the Guidelines. We conclude that the sentence
imposed was not substantively unreasonable. Accordingly, we affirm.
                      ______________________________

                                         -3-